        Case 7:20-cv-07914-CS Document 11 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                Case No. 20-CV-7914((5)
Vermaline McCracon
                                    Plaintiff,

        -against-
Law Office of Julian 5. Kaufman
PLLC,et al.                         Defendant.

                                       NOTICE OF CHANGE OF ADDRESS

TO:      ATTORNEY SERVICES CLERK AND ALL OTHER PARTIES

         I have cases pending
                                                               □         I have no cases pending

Pursuant to Local Rule 1.3 of this Court, please take notice of the following attorney information change (s) for:


                             BrianLewisBromberg
                                    FILL IN ATTORNEY NAME

My SDNY Bar Number is:_______                    My State Bar Number is 2441947

I am,
         IZJ      An attorney
         D        A Government Agency attorney
         D        A Pro Hae Vice attorney

FIRM INFORMATION (Include full name of firm (OLD AND NEW), address, telephone number and fax number):

OLD FIRM:         FIRM   NAME: Bromberg Law Office, P.C.
                  FIRM   ADDRESS: 26 Broadway, 27th Floor, New York, NY 10004
                  FIRM   TELEPHONE NUMBER:_@lli8-790~6        ______                     _
                  FIRM   FAX NUMBER:_{__WJ248-7908,__ ________                            _

NEW FIRM:         FIRM   NAME: Bromberg Law Office,P.C.
                  FIRM   ADDRESS: 352 Rutland Road #1, Brooklyn~,N~Y~1~1=2=25~---
                  FIRM   TELEPHONE NUMBER: __(_:2_12)248-790'""6'--------
                  FIRM   FAX NUMBER:~(~2_12~)_24_8_-_79_0_8
                                                    __________                   _


        0         I will continue to be counsel of record on the above-entitled case at my new firm/agency.


        □         I am no longer counsel of record on the above-entitled case. An order withdrawing my appearance
                  was entered on ______            by Judge __________                   _


Dated: 1112012020                                      Isl Brian Lewis Bromberg
                                                       ATTORNEY'S SIGNATURE
